Order denying the motion of the appellant to change the place of trial of the action from the county of Kings to the county of New York reversed on the law and the facts, with ten dollars costs and disbursements, and motion granted, without costs. Section 262 of the old Greater New York Charter provides that the Supreme Court shall have exclusive jurisdiction over all actions wherein the City of New York is made a party defendant, and that all such actions shall be tried in the county within the city of New York in which the cause of action arose, or in the county of New York, subject to the power of the court to change the place of trial in the eases provided by law. The cause of action arose in New York county and consequently must be tried in that county. (Knowles v. City of New York, 71 App. Div. 410.) Section 262 of the old Greater New York Charter was not repealed or superseded, and since it is not inconsistent with the provisions of the new New York City Charter it is still in force and effect, and defendant’s motion for a change, of venue from Bungs county to New York county should have been granted. Lazansky, P. J., Hagarty, Johnston, Adel and Taylor, JJ., concur.